Citation Nr: 1738228	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain syndrome with facet joint atrophy of L3 - L4, L4 - L5 and L5 - S1 and degenerative disc disease of L5 - S1 (lumbar spine).

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the October 2010 rating decision, the service-connected lumbar spine was increased to a higher disability rating of 20 percent.  Although the Veteran did not file a service connection claim for left lower extremity radiculopathy, the RO assigned a 10 percent disability rating because medical evidence of record indicates that this disability is associated with his service-connected lumbar spine disability.

In July 2013, the Veteran filed a VA Form 8940 Veteran's Application for Increased Compensation Based on Unemployability (TDIU), based on his service-connected lumbar spine and left lower extremity radiculopathy disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In a July 2013 Statement in Support of Claim correspondence, the Veteran indicated that he receives ongoing treatment at the Orlando VAMC.  However, the most recent VA treatment records that have been associated with the claim files are from April 24, 2013.  In this regard, it appears that there are outstanding treatment records that provide additional information on the treatment and status of the Veteran's service-connected disabilities.  Accordingly, a remand is warranted for the RO to obtain all outstanding treatment records from April 2013 to present.

Furthermore, in another July 2013 Statement in Support of Claim correspondence, the Veteran reported that his back pain has worsened, he is unable to stand or sit for more than a few minutes, and that his back has deteriorated to the extent that he spends many hours a day in bed.  However, the last time the Veteran was afforded a VA examination on his back condition was in August 2010.  As is the case here, when the record does not adequately reflect the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993).  

Therefore, in light of the fact that it has been 7 years since the Veteran's last VA examination, and given the suggestion of increased severity in his back disabilities, a new VA examination must be conducted to assess the current level of severity of his lumbar spine and left lower extremity radiculopathy disabilities, so that the record will be fully developed on these issues.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Finally, as the TDIU claim is inextricably intertwined with the increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from Orlando VAMC and all associated VA treatment facilities, from April 25, 2013 to current.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected lumbar spine disability, and related neurological abnormalities, specifically the service-connected radiculopathy, left lower extremity disability.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The VA examination must be consistent with the United States Court of Appeals for Veteran's Claims' holding in Correia v. McDonald, 28 Vet. App. 158 (2006), and must include the following:

(a)  active range of motion testing results.
(b)  passive range of motion testing results.
(c)  weightbearing range of motion testing results.
(d)  non-weightbearing range of motion testing results.

If the VA examiner is unable to conduct the required testing or finds that it is unnecessary, the VA examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or non-weightbearing) must be specified.

3.  After ensuring compliance with the above, readjudicate the claims.  If any issue remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




